DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 10, 17, and 18 of US Application No. 16/157,282 are currently pending and have been examined. Applicant amended claim 10, canceled claims 11-16, and added claims 17 and 18. Applicant previously canceled claims 1-9. Applicant previously canceled claims 1-9.
	
	
Response to Remarks/Amendments
The previous rejections of claims 10 and 12-14 under 35 USC § 112(b) are withdrawn. Applicant amended claim 10 to overcome the rejection. Applicant canceled claims 12-14, thereby rendering the previous rejections of claims 12-14 moot. Therefore, the previous rejections under §112(b) are withdrawn.
The previous rejections of claim 10 under 35 USC § 101 are maintained. The previous rejections of claims 11-16 under § 101 are withdrawn because Applicant canceled claims 11-16.
With respect to claim 10, Applicant first argues that claim 10, as amended, are not performed in the human mind because they require algorithms specifically performed by a controller of the machine and generating an error message indicating a defect. However, the courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. See MPEP 2106.04(a)(2)(III). Claims can recite a mental process even if they are claimed as being performed on a computer. See MPEP 2106.04(a)(2)(III)(C). Performing calculations and comparing results are steps that can be performed in the human mind. While the claim recites a controller using algorithms to perform these steps, they are still evaluated as reciting a mental process. Further, generating an error message, given its broadest reasonable interpretation, may be performed by a person noting on a piece of paper that a transmitter is outside of the buffer range. Accordingly, the limitations “calculate a measured distance between said driver unit and said machine mounted locator based on the transmitted data set yielding a first algorithm result comprising the measured distance between said driver unit and said machine mounted locator”, “compare said first algorithm result to the known fixed distance between said driver unit and said machine mounted locator, yielding a second algorithm result comprising a difference between the first algorithm result and the know fixed distance”, and “generating an error message indicating a defect in the transmitter if said second algorithm result is outside a specified, programmed buffer range” may be performed in the human mind or with the aid of pen and paper. Therefore, these limitations are abstract ideas. 
Applicant next argues that even if the invention is considered a tentative abstract idea, it is integrated into a practical application. However, does not explain how the abstract ideas are integrated into a practical application. Instead, Applicant merely reproduces the claim language with highlighted text and concludes that claim 10 integrates the abstract ideas into a practical application. Examiner has analyzed each of the claim limitations in the § 101 rejection below, including limitations highlighted by Applicant, and maintains the rejections for the reasons set forth below. 
For the above reasons, the previous rejection of claim 10 under § 101 is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 17, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 recites “generating a data set based on a received strength of the uniquely encoded signal and transmitting said data set via a radio frequency signal to a controller associated with the transmitter system” and “performing a first algorithm at said controller to calculate a measured distance between said driver unit and said machine mounted locator based on the transmitted data set”. These limitations are not disclosed in the specification as originally filed. The specification discloses:
	     The system utilizes a plurality of locators 12a-12c for being carried by a person 22 in proximity to the machine 11. Each locator, such as first locator 12a, receives the uniquely encoded magnetic proximity signal generated by the drivers 14a-14d and also receives the RF packet containing information from the machine driver RF transmission. The locator 12a processes the data from the plurality of drivers 14a-14d and the RF packet and transmits a response RF packet to the machine controller 16. The locator RF packet contains processed values from the plurality of driver received signals, driver RF packet, and processed locator data such as translated distance values from locator to each respective driver, locator serial number, message time & date stamp, locator battery status, and locator operational status.      

	     The machine controller 16 is in communication with the plurality of driver units 14a-14d and in  includes or accesses data defining a first boundary around the machine 11. The processing unit 16 determines a location of the first locator unit 12a relative to the machine 11 based on the received signal strength of the magnetic proximity signal received by the locator from at least two of the plurality of driver units 14a-14d and the known location of the at least two of the plurality of driver units 14a-14d. The processing unit 16 then determines if the location of the first locator unit 12a relative to the machine 11 is within the first boundary around the machine 1 land outputs a proximity warning signal if the first locator unit 12a is within the first boundary around the machine 11.


The locator RF packet is generated based on receipt of the signal generated by drivers and the RF packet from the driver RF transmission. The specification does not disclose generating the locator RF packet based on received strength of the signal. The locator RF packet contains translated distance values from the locator to each respective driver. The processor determines a location based on signal strength. In other words, as disclosed in the specification, the controller associated with the transmitter system calculates a location of the locator relative to the machine using signal strength but does not calculate a measured distance based on the transmitted data set. Rather, the specification suggests that the locator, not the controller associated with the transmitter, determines the measured distance between said driver unit and said machine mounted locator (e.g., translated distance values from locator to each respective driver). Therefore, the limitations “generating a data set based on a received strength of the uniquely encoded signal and transmitting said data set via a radio frequency signal to a controller associated with the transmitter system” and “performing a first algorithm at said controller to calculate a measured distance between said driver unit and said machine mounted locator based on the transmitted data set” are new matter.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04(II). The instant limitation “dynamically altering one or more safety zones” is contingent on “if an environmental condition message is generated”. Because the altering of the safety zones is contingent on the message, this limitation does not include steps that are not required to be performed and is non-limiting. Therefore, claim 18 does not further limit claim 10, from which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10, 17, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
	In the instant application, independent claim 1 recites “generating a data set based on a received strength of the uniquely encoded signal” (i.e., mentally noting, or documenting with pen and paper, a signal strength value associated with a signal), “calculate a measured distance between said driver unit and said machine mounted locator based on the transmitted data set yielding a first algorithm result comprising the measured distance between said driver unit and said machine mounted locator” (i.e., mentally evaluating the signal strength value to calculate a distance), “compare said first algorithm result to the known fixed distance between said driver unit and said machine mounted locator, yielding a second algorithm result comprising a difference between the first algorithm result and the know fixed distance” (i.e., mentally determining a difference between the calculated distance and a known distance value), and “generating an error message indicating a defect in the transmitter if said second algorithm result is outside a specified, programmed buffer range” (i.e., mentally determining if the comparison result is within a value range and noting with pen and paper when the comparison result is outside of the value range). These claim limitations, when given their broadest reasonable interpretation, may be performed in the human mind.  Therefore, these limitations are abstract ideas and claim 10 recites a judicial exception.
	Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
In the instant application, claim 10 does not recite additional elements that integrate the judicial exception into a practical application of that exception. Claim 1 recites the additional elements “generating and transmitting a uniquely encoded signal from a driver unit of the transmitter system located on the machine”, “receiving said uniquely encoded signal at a machine mounted locator, said machine mounted locator being located on the machine and having a fixed position relative to said driver unit with a known fixed distance”, “transmitting said data set via a radio frequency signal to a controller associated with the transmitter system”, and “Page 2 of 14performing a first algorithm at said controller to calculate”, and “performing a second algorithm at said controller to compare”. As claimed, the limitations “generating and transmitting a uniquely encoded signal” and “receiving said uniquely encoded signal” are disconnected from the rest of the claim. The data set is generated based on a received strength of the encoded signal, but the claim does not tell us how the generating, transmitting, and receiving are related to either the data set or the received strength. Therefore, these limitations do no more than generally link the use of a judicial exception to a particular technological environment or field of use. Data gathering is extra-solution activity, which does not integrate the judicial exception into a practical application of that exception. Transmitting the data set to a controller associated with the transmitter system is gathering data at the controller. Performing algorithms to compare and to calculate is using a computer to perform the abstract idea, which does not integrate the judicial exception into a practical application of that exception. These additional elements are not meaningful limitations on the judicial exception.  Therefore, claim 10 does not recite additional elements that integrate the judicial exception into a practical application of that exception.
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from a physical document, 4) electronic recordkeeping, 5) automating mental tasks, and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.
In the instant application, claim 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In this particular application, the same analysis above in determining whether the recited additional elements integrate the judicial exception into a practical application of that exception is applicable to determine if the additional elements amount to significantly more than the judicial exception. In addition, performing generic computing functions, such as receiving or transmitting data over a network, using a generic computer is not enough to amount to significantly more than the abstract idea. The limitation “transmitting said data set via a radio frequency signal to a controller associated with the transmitter system” is transmitting data over a network. Therefore, claim 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Based on the above analysis, claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 17 recites limitations that further define the abstract ideas and introduce new abstract ideas. However, the claim does not introduce any new additional elements. Therefore, claim 17 does not recite an additional elements that integrate the judicial exception into a practical application of that exception or that include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 18 recites “dynamically altering one or more safety zones defined around the machine if an environmental condition message is generated”. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04(II). The instant limitation “dynamically altering one or more safety zones” is contingent on “if an environmental condition message is generated”. Therefore, this limitation does not include steps that are required to be performed and is non-limiting. Since the step is not required to be performed, claim 18 does not change the §101 analysis with respect to claim 10, from which claim 18 depends, as claim 18 is non-limiting.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666